EXHIBIT 10.6
Tandy Brands Accessories, Inc.
2009 Performance Unit Award Agreement
This award agreement (“Award Agreement”) sets forth the terms and conditions of
the 2009 Performance Unit Program (the “Program”) which is governed by the Tandy
Brands Accessories, Inc. 2002 Omnibus Plan (the “Plan”). This Award Agreement,
together with the Plan, govern the rights under the Program with respect to the
performance-based units (each, a “Performance Unit”) Awards granted under this
Award Agreement, and set forth all of the conditions and limitations affecting
such rights. Terms used in this Award Agreement that are not otherwise defined
herein shall have the meanings ascribed to them in the Plan. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement. For purposes of this Award Agreement, “Company” means Tandy
Brands Accessories, Inc., its affiliates, and/or its subsidiaries.
Award and Program Provisions

1.   Performance Units Granted:                      Performance Units granted
to                      (the “Participant”).   2.   Date of Grant: January 19,
2009.   3.   Performance Cycle. The performance cycle commences on January 1,
2009, and ends on June 30, 2011 (the “Performance Cycle”).   4.   Performance
Unit. Each Performance Unit shall be payable 50% in cash and 50% in shares of
Common Stock of the Company, with the number of shares of Common Stock payable
based on the Fair Market Value of the Common Stock of the Company on the date of
grant, which was $1.9201. The value of a single Performance Unit shall equal
$1.00.   5.   Performance Measure — Earnings Per Share. Earnings Per Share
(“EPS”) shall be determined by dividing the Company’s consolidated net income or
loss by the number of basic common shares of the Company for each twelve-month
period, which shall begin each July 1 and end on the following June 30, in the
Performance Cycle (each, a “Performance Year”). For purposes of determining EPS
for the Performance Year ending June 30, 2009, such Performance Year shall
include the period beginning July 1, 2008 and ending December 31, 2008, despite
the fact that the Performance Cycle does not commence until January 1, 2009. All
amounts necessary to calculate EPS for each Performance Year shall be determined
in accordance with generally accepted accounting principles in the United States
and, to the extent possible, based on disclosures in the Company’s consolidated
financial statements; provided, however, with respect to the determination of:

  (a)   consolidated net income or loss, the Company’s consolidated financial
statements shall be adjusted to exclude, as applicable, the following possible
actions or effects:

  (i)   the cumulative effect(s) of changes in accounting principles;     (ii)  
extraordinary items;

 



--------------------------------------------------------------------------------



 



  (iii)   recognized capital gains or losses; and     (iv)   such one-time,
non-operating items as determined by the Board; and

  (b)   the number of basic common shares, the calculation shall:

  (i)   be made in accordance with the provisions of Financial Accounting
Standards Board Statement No. 128, “Earnings per Share,” as amended and
interpreted as of the date of this Award Agreement and without regard to
subsequent revisions, amendments, interpretations, or replacements; and     (ii)
  exclude the effects, if any, during the Performance Cycle of:

  (A)   the issuance of securities in connection with the acquisition of assets
or a business;     (B)   the declaration or payment of a stock dividend;     (C)
  any recapitalization resulting in a stock split-up, combination, or exchange
of shares of Common Stock; or     (D)   other increase or decrease in such
shares of Common Stock effected without receipt of consideration by the Company.

6.   Amount of Performance Unit Award Earned: If not previously forfeited, on
June 30, 2011, the Participant shall vest in and have a nonforfeitable right to
the percentage of Performance Units that equals the average of the Achievement
Percentages attained for each Performance Year in the Performance Cycle that
corresponds with the EPS Performance Level Achieved for each such year as set
forth in the table below.

                                      Performance   EPS Performance Level
Achieved     Year Ending   (Income (Loss))     June 30,   Threshold   Target  
Maximum
 
    2009     $            $            $         
Achievement Percentage
            50 %     100 %     200 %
 
    2010     $            $            $         
Achievement Percentage
            50 %     100 %     200 %
 
    2011     $            $            $         
Achievement Percentage
            50 %     100 %     200 %

The Achievement Percentage for each Performance Year shall be interpolated to
the actual EPS achieved for that Performance Year; provided, however, that if
the actual EPS achieved for any Performance Year is (i) less than the
corresponding threshold level set forth above, the Achievement Percentage for
such Performance Year shall be 0% or (ii) greater than the corresponding maximum
level set forth above, the Achievement Percentage for such Performance Year
shall be 200%.
As described above, the percentage of Performance Units that shall vest at the
end of the Performance Cycle shall be calculated by averaging the Achievement
Percentages attained for each Performance Year in the Performance Cycle. By way
of example, but not limitation:

2



--------------------------------------------------------------------------------



 



  •   If the actual EPS Performance Level Achieved for each of 2009, 2010 and
2011 was $ ___, $ ___and $ ___, respectively, the corresponding Achievement
Percentages for each of 2009, 2010 and 2011 would be ___%, ___% and ___%,
respectively.     •   Based on the foregoing, the percentage of Performance
Units that would vest at the end of the Performance Cycle would be the average
of the Achievement Percentages, or ___%.     •   As a result, the Performance
Units earned would equal                      multiplied by ___%, or
                     Performance Units.     •   Of the                     
Performance Units earned, the Participant would be entitled to receive (a) 50%
in cash, or $                     (calculated by multiplying
                     Performance Units by $1.00 and multiplying the product by
50%), and (b) 50% in shares of Common Stock, or                      shares
(calculated by multiplying                      Performance Units by $1.00 and
multiplying the product by 50%, then, dividing by $1.9201, the Fair Market Value
of the Company’s Common Stock on the date of grant) with a cash settlement to be
made for any fractional shares.

7.   Settlement of Award: The cash and shares of Common Stock underlying the
Performance Units which vest pursuant to Section 6 of this Award Agreement shall
be paid by the Company to the Participant as provided in Section 9 of this Award
Agreement, subject to adjustment in accordance with Section 14 of this Award
Agreement, with the number of shares of Common Stock distributed, if any,
rounded down to the next whole share and a cash settlement made for any
fractional shares. Evidence of the issuance of the shares of Common Stock
pursuant to this Award Agreement may be accomplished in such manner as the
Company or its authorized representatives shall deem appropriate including,
without limitation, electronic registration, book-entry registration or issuance
of a certificate or certificates in the name of the Participant or in the name
of such other party or parties as the Company and its authorized representatives
shall deem appropriate.       In the event the shares of Common Stock issued
pursuant to this Award Agreement remain subject to any additional restrictions,
the Company and its authorized representatives shall ensure that the Participant
is prohibited from entering into any transaction, which would violate any such
restrictions, until such restrictions lapse.   8.   Eligibility for Earned
Performance Units: A Participant will be eligible to receive Performance Units
in which the Participant has a vested interest pursuant to Section 6 of this
Award Agreement only if:

  (a)   The Participant was approved as a participant for the Performance Cycle;
and     (b)   (i) The Participant:

  (A)   continues to be employed by the Company through the end of the
Performance Cycle; or     (B)   experiences a Termination of Service during the
Performance Cycle due to death, Total and Permanent Disability or Retirement
(for the purposes of this Agreement, “Retirement” shall mean any Termination of
Service solely due to retirement upon attainment of age 65, or permitted Early
Retirement as determined by the Committee. Early Retirement shall mean a
person’s Termination of Service with

3



--------------------------------------------------------------------------------



 



the Company: (i) after attainment of age 55, but before attainment of age 65;
and (ii) after completion of 15 years of service); or

  (ii)   There is a Change of Control of the Company during the Performance
Cycle.

If the Participant experiences a Termination of Service due to death, Total and
Permanent Disability, Retirement or Early Retirement during the Performance
Cycle, the Participant shall be eligible to vest in a fraction of the number of
Performance Units in which the Participant may have otherwise vested under
Section 6 of this Award Agreement for the Performance Cycle had the Participant
remained employed until the end of the Performance Cycle. The fraction of the
number of Performance Units in which the Participant will vest in connection
with the Participant’s Termination of Service due to death, Total and Permanent
Disability, Retirement or Early Retirement will be determined using a numerator
which equals the number of complete Performance Years that have elapsed since
the beginning of the Performance Cycle as of the date of the Participant’s
Termination of Service and a denominator which is equal to the number of
Performance Years in the Performance Cycle. In the event such pro-ration results
in the Participant vesting in a fractional number of Performance Units, the
number of Performance Units in which the Participant will vest will be rounded
up to the nearest whole number.
Except as otherwise provided in this Award Agreement, all Performance Units that
are not vested in connection with a Participant’s experiencing a Termination of
Service as a result of the Participant’s death, Total and Permanent Disability,
Retirement or Early Retirement shall be forfeited to the Company. In the event
of a Participant’s death, the Participant’s beneficiary or estate shall be
entitled to the Performance Units to which the Participant otherwise would have
been entitled under the same conditions as would have been applicable to the
Participant.
If there is a Change of Control of the Company during the Performance Cycle, the
Participant shall vest in and have a nonforfeitable right to 200% of the
Performance Units granted under Section 1 of this Award Agreement without regard
to the actual Achievement Percentage attained for any Performance Year.
All Performance Units earned under this Section 8 shall be settled pursuant to
the terms of Section 7 at the time provided in Section 9.

9.   Time of Payment: Distribution of the cash and shares of Common Stock
corresponding to the Performance Units which vested pursuant to Section 6 of
this Award Agreement, will be made:

  (a)   To a Participant who (i) experiences a Termination of Service as a
result of the Participant’s death, Total and Permanent Disability, Retirement or
Early Retirement during the Performance Cycle, or (ii) remains employed with the
Company for the entire Performance Cycle, as soon as administratively
practicable following the end of the Performance Cycle, but not later than the
last day of the calendar year in which the Performance Cycle ends.     (b)   In
connection with a Change of Control during the Performance Cycle, within two and
one half (21/2) months following the earlier of the date of a Section 409A
Change of Control or the end of the Performance Cycle.         For purposes of
this Award Agreement, a “Section 409A Change of Control” shall mean:

4



--------------------------------------------------------------------------------



 



  (i)   any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;     (ii)   any one person, or more
than one person acting as a group, acquires (or has acquired during any twelve
(12) month period) ownership of stock of the Company possessing 30% or more of
the total voting power of the stock of the Company;     (iii)   a majority of
the members of the Board is replaced during any twelve (12) month period by
directors whose appointment is not endorsed by a majority of the members of the
Board before the date of the appointment or election; or     (iv)   any one
person, or more than one person acting as a group, acquires (or has acquired
during any twelve (12) month period) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions.

The determination of whether a Section 409A Change of Control has occurred shall
be made in accordance with the provisions of Code Section 409A and the
regulations promulgated thereunder.

10.   Termination of Service for Other Reasons: In the event a Participant
experiences a Termination of Service during the Performance Cycle by the Company
for any reason other than those reasons set forth in Section 8, this entire
Award shall forfeit and no payment shall be made to the Participant under this
Award Agreement.   11.   Nontransferability: During the Performance Cycle,
Performance Units awarded pursuant to this Award Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated
(“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of Performance Units is made, or if any attachment, execution,
garnishment, or lien shall be issued against or placed upon the Performance
Units, the individual’s right to such Performance Units shall be immediately
forfeited to the Company, and this Award Agreement shall lapse.   12.  
Community Interest of Spouse: The community interest, if any, of any spouse of a
Participant in any of the Performance Units shall be subject to all of the
terms, conditions and restrictions of this Award Agreement and the Plan, and
shall be forfeited and surrendered to the Company upon the occurrence of any of
the events requiring the Participant’s interest in such Performance Units to be
so forfeited and surrendered pursuant to this Award Agreement.   13.   Rights: A
Performance Unit represents an unsecured promise of the Company to pay cash and
issue shares of Common Stock of the Company as otherwise provided in this Award
Agreement. Other than the rights provided in this Award Agreement, the
Participant shall have no rights of a stockholder of the Company (e.g., no right
to vote the shares of Common Stock underlying the Performance Units or to
receive any dividend or dividend equivalent thereon) until such Performance
Units have vested and the related shares of Common Stock of the Company have
been issued pursuant to the terms of this Award Agreement.   14.   Adjustments:
In the event that the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of capital stock or other securities of
the Company or its successor by reason of merger, consolidation,
recapitalization, reclassification, stock split-up, stock

5



--------------------------------------------------------------------------------



 



    dividend or combination of shares of Common Stock, the Committee or the
Board, subject to the provisions of the Plan and this Award Agreement, shall
make an appropriate and equitable adjustment in accordance with the provisions
of the Plan in the number and kind of Performance Units under this Award
Agreement so that after such event each Participant’s proportionate interest
shall be maintained as before the occurrence of such event. Any such adjustment
made by the Committee or the Board shall be final and binding upon the
Participant, the Company and all other interested persons.   15.   Requirements
of Law: The granting of Performance Units under the Program and Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.  
16.   Inability to Obtain Authorization: The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Common Stock hereunder, shall relieve the Company of any
liability with respect to the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.   17.   Tax Withholding:
The Company shall have the power and the right to deduct or withhold, or require
the Participant or their beneficiary to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Award Agreement.   18.   Share Withholding: With
respect to withholding required upon any taxable event arising under this Award
Agreement, by execution of this Award Agreement or any related acknowledgement,
the Participant shall be deemed to have authorized the Company to withhold from
the cash to be paid and/or shares of Common Stock issued as a result of the
Participant’s vesting in the Performance Units, the cash and/or shares of Common
Stock necessary to satisfy the Participant’s minimum required withholding, if
any. The amount of the minimum required withholding and the cash and/or number
of shares of Common Stock required to satisfy Participant’s minimum required
withholding, if any, as well as the amount reflected on tax reports filed by the
Company, shall be based on the cash to be paid and/or the Fair Market Value of
the Common Stock on the day the liability is determined by the Company.
Notwithstanding the foregoing, the Company may require that the Participant
satisfy any required withholding by any other means the Company, in its sole
discretion, considers reasonable. The obligations of the Company under this
Award Agreement shall be conditioned on the Participant’s satisfaction of any
required withholding.   19.   Administration: This Award Agreement and the
rights hereunder are subject to all the terms and conditions of the Plan, as the
same may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and the Award Agreement, all of which shall be binding upon the Participant.  
20.   No Right to Future Grants; No Right of Employment or Continued Employment:
In accepting the Award granted hereunder, the Participant acknowledges that:
(a) the Plan and this Program are established voluntarily by the Company, they
are discretionary in nature and they may be modified, suspended or terminated by
the Company at any time, as provided in the Plan and this Award Agreement;
(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future Awards; (c) all decisions with respect to future
Awards, if any, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Program and Plan is

6



--------------------------------------------------------------------------------



 



    voluntary; (e) the Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) in the event that a Participant is an employee of the Company, the
Award will not be interpreted to form an employment contract or relationship
with the Company; (g) this Award shall not confer upon an individual any right
to continuation of employment by the Company, nor shall this Award interfere in
any way with the Participant’s or the Company’s right to terminate employment at
any time; (h) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty; (i) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of the termination of a
Participant’s employment by the Company for any reason, the right to receive
cash and shares of Common Stock under this Award Agreement, if any, will
terminate effective as of the date that the Participant is no longer actively
employed and will not be extended by any notice period mandated under any
federal, state, provincial, or local law (including but not limited to the
Worker Adjustment and Retraining Notification Act).   21.   Amendment to the
Plan: The Committee may terminate, amend, or modify the Plan and this Program;
provided, however, that no such termination, amendment, or modification of the
Plan or this Program may in any way adversely affect a Participant’s rights
under this Award Agreement, without the consent of the Participant or the
Participant’s designated beneficiary.   22.   Successor: All obligations of the
Company under the Plan and this Award Agreement, with respect to the Performance
Units, shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.   23.   Applicable Laws and Consent to Jurisdiction: The
validity, construction, interpretation, and enforceability of this Award
Agreement shall be determined and governed by the laws of the State of Texas
without giving effect to the principles of conflicts of law. For the purpose of
litigating any dispute that arises under this Award Agreement, the parties
hereby consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Texas.   24.  
Severability: The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

                      TANDY BRANDS ACCESSORIES, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

7



--------------------------------------------------------------------------------



 



Tandy Brands Accessories, Inc.
2009 Performance Unit Award Acknowledgement
**If this Acknowledgement is not dated, signed and returned as requested below,
the award of Performance Units pursuant to the Award Agreement attached will be
null and void and there will be no substitute award of Performance Units.**
Please acknowledge your agreement to participate in the Tandy Brands
Accessories, Inc. 2002 Omnibus Plan (the “Plan”), receive performance-based
units (“Performance Units”) under the 2009 Performance Unit Award Agreement
(“Award Agreement”), attached, and to abide by all of the governing terms and
provisions, by signing the following acknowledgement and agreement
(“Acknowledgement”) and returning it to the Chief Financial Officer of Tandy
Brands Accessories, Inc. at 690 East Lamar Boulevard, Suite 200, Arlington,
Texas 76011 within thirty days of receipt. For purposes of this Acknowledgement,
“Company” means Tandy Brands Accessories, Inc., its affiliates, and/or its
subsidiaries.
Agreement to Participate
By signing this Acknowledgement and returning it to the Chief Financial Officer
of Tandy Brands Accessories, Inc., I acknowledge that I have read the Plan and
the Award Agreement dated January 19, 2009, and that I fully understand all of
my rights under the Plan and the Award Agreement, as well as all of the terms
and conditions which may limit my eligibility to retain or receive the
Performance Units or cash and shares of Common Stock payable to me pursuant to
the Plan and the Award Agreement.
I further acknowledge and agree that the Performance Units subject to the Award
Agreement shall vest and the restrictions resulting in the forfeiture of the
Performance Units shall lapse, if at all, only during the period of my service
to the Company or as otherwise provided in the Award Agreement (not through the
act of being granted the Performance Units).
I further acknowledge and agree that nothing in the Award Agreement or the Plan
shall confer on me any right with respect to future awards or continuation of my
service to the Company.
I acknowledge receipt of a copy of the Plan, represent that I am familiar with
the terms and provisions thereof, and hereby accept the Award subject to all of
the terms and provisions hereof and thereof. I have reviewed the Award Agreement
and the Plan in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Acknowledgement, and fully understand all
provisions of this Acknowledgement, the Award Agreement and the Plan.
I further acknowledge that the tax consequences associated with the Performance
Units under the Award Agreement are complex and that the Company has urged me to
review the federal, state, and local tax consequences of the award of
Performance Units under the Award Agreement with my own tax advisors. I am
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. I understand that I, and not the Company,
shall be responsible for my own tax liability that may arise as a result of the
Award Agreement.

                 
Date:
               
 
 
 
     
 
[name of participant]    

